Title: To John Adams from Jean de Neufville & Fils, 31 May 1782
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Amsterdam 31st. May 1782
Sir

We beg leave to reffer ourselves to the letter we wrotte your Excellcy. the 24th. Instt. and have now to enclose your Account Currt. Ballanced in our favour with the sum of f3937: 1: 8 Including the Accot. of Disbursements for the loan In 1781. We shall esteem your Excellcys. ordering our Reimbursement of said sum—and that you Will return us the papers desired by our former—and that you Will at the same time direct us, what we are to do with 500. obligations we still have of said loan. Interim we Remain with due respect Your Excellency’s Most Obedt: Hble: Servts:

John de Neufville & Son

